Dickerson, J.
Writ of entry. By the decision in Webber v. Overlock et al, ante, 177, 181, the north line of plaintiffs’ land is a line drawn from east to west across the west half of lot No. 23 to the centre of the highway, parallel with, and so far south of the north line of said lot as to leave forty acres in said half of said lot north of it. The evidence shows the defendant was in possession of some of the plaintiff’s land south of that line. There must therefore be, Judgment for the plaintiffs, for the land lying south of the line between the parties, as decided in Webber v. Overlock et al.
AppletoN, C. J., Daneortii, Virgin, Peters and Libbey, JJ., concurred.